DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a catalyst for preparing 1,2-pentanediol.
Group II, claims 8-14, drawn to a method of preparing 1,2-pentanediol.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I to II lack unity of invention because even though the inventions of these groups require the technical feature of a catalyst for preparing 1,2-pentanediol through a hydrogenation reaction of a starting material, suitable for use in preparation of 1,2-pentanediol through reaction of the starting material comprising at least one of furfural and furfuryl alcohol with hydrogen, wherein the catalyst is configured such that a catalytically active metal is supported on a basic support, and the catalytically active metal comprises tin and at least one transition metal as an , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shigetaka et al., JP 2015107954 A (Shigetaka) (provided in IDS received on 02/22/2021).  
The examiner has provided a machine translation of Shigetaka et al., JP 2015107954 A. The citation of the prior art set forth below refers to the machine translation.
Shigetaka discloses a production method of 1,2-pentane diol and 1,5-pentane diol, characterized by reacting furfuryl alcohol with hydrogen (i.e., a hydrogenation reaction), using at least one alkaline compound selected from the group consisting of compounds containing an alkali metal and an alkali earth metal in the presence of a copper-containing metal catalyst (Shigetaka, Abstract); wherein, the copper-containing metal catalyst is composed of a copper atom (reading upon at least one transition metal) and at least one metal atom selected from Group 3 to Period 6 elements of Periodic Table Groups 2 to 14 and a lanthanoid element, specific examples of such catalysts include copper (ingot, rod (bar), wire (wire), shot (grain), slag, plate (plate), foil (sheet), textile (woven fabric)), yarn (Spun yarn), powder (powder)), or copper atom and ruthenium (Ru), rhodium (Rh), palladium (Pd), osmium (Os), iridium (Ir), platinum (Pt), iron (Fe), Nickel (Ni), tin (Sn), indium (In), zinc (Zn), chromium (Cr), zirconia (Zr), aluminum (Al), manganese (Mn) and cobalt (Shigetaka, page 2, bottom paragraph).
Given that Shigetaka discloses the metal atom that overlaps the presently claimed catalyst, including tin (Sn), it therefore would be obvious to one of ordinary skill in the art, to use the metal atom, which is both disclosed by Shigetaka and encompassed within the scope of the present claims and thereby arrive at the shared technical feature.
rd paragraph).

Alternatively, the recitation in the claims that a catalyst for “preparing 1,2-pentanediol through a hydrogenation reaction of a starting material, suitable for use in preparation of 1,2-pentanediol through reaction of the starting material comprising at least one of furfural and furfuryl alcohol with hydrogen” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Shigetaka discloses the catalyst as presently claimed, it is clear that the cooper-containing metal catalyst of Shigetaka would be capable of performing the intended use, i.e. for preparing 1,2-pentanediol through a hydrogenation reaction of a starting material, suitable for use in preparation of 1,2-pentanediol through reaction of the starting material comprising at least one of furfural and furfuryl alcohol with hydrogen, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.




This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category A
Species (a-i) – a reaction is carried out at a temperature of 100 to 200°C and a pressure of 5 to 50 bar, the reaction proceeds in a liquid phase.
Species (a-ii) – a reaction is carried out at a temperature of 200 to 300°C and a pressure of 5 to 100 bar, and the reaction proceeds in a gas phase.

NOTE: If applicant elects Group II, applicant must also elect one of the species in Category A as set forth above.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the 
Species (a-i) and (a-ii) lack unity of invention because the species do not share the same or corresponding technical feature.
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the applicant’s agent to request an oral election (MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732